Citation Nr: 0706964	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-24 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of a 
fracture of the left great toe.

4.  Entitlement to an increased initial rating for residuals 
of a cerebral concussion, including post-concussive 
headaches, currently rated as 10 percent disabling.

5.  Entitlement to an increased initial rating for a right 
shoulder disability, currently rated as 10 percent disabling.

6.  Entitlement to an increased initial rating for a left 
shoulder disability, currently rated as 10 percent disabling.

7.  Entitlement to an initial compensable rating for 
residuals of a right varicocelectomy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1999 to 
December 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from January and February 2003 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted the veteran's claims for service connection for right 
and left shoulder disabilities, and for residuals of a 
cerebral concussion, including post-concussive headaches, 
awarding each a 10 percent disability rating, effective 
December 24, 2002; granted noncompensable service connection 
for residuals of a right varicocelectomy, effective December 
24, 2002; and denied his claims for service connection for 
chronic fatigue, bilateral hearing loss, and for residuals of 
a fracture of the left great toe.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a 
chronic fatigue disorder.

2.  The veteran's current bilateral hearing loss does not 
meet the criteria for qualification as a disability for VA 
purposes.

3.  The residuals of the veteran's fractured left great toe 
include only subjective complaints of occasional popping.  
There is normal range of motion of the left great toe with no 
pain or evidence of osseous abnormality, including arthritis.

4.  Since December 24, 2002, the veteran's residuals of a 
cerebral concussion, including post-concussive headaches, 
have been manifested by subjective complaints including 
recurrent headaches without complaint of prostrating attacks.  
The veteran does not have a diagnosis of multi-infarct 
dementia associated with brain trauma.

5.  Since December 24, 2002, the veteran's residuals of a 
cerebral concussion, have included post-concussive headaches 
that do not result in prostrating or incapacitating episodes.

6.  Since December 24, 2002, the veteran's right shoulder 
disability has been manifested by subjective complaints of 
pain and objective evidence of arthritis, tenderness, 
guarding, subluxation, and limitation of motion of his right 
arm to 60 degrees above shoulder level with crepitus. 

7.  Since December 24, 2002, the veteran's left shoulder 
disability has been manifested by subjective complaints of 
pain and objective evidence of arthritis, tenderness, and 
limitation of motion of his left arm to 60 degrees above 
shoulder level.

8.  Since December 24, 2002, the veteran's residuals of a 
right varicocelectomy have been manifested by subjective 
complaints of pain and objective indications of tenderness.  
There is no evidence of atrophy of the testicles.


CONCLUSIONS OF LAW

1.  Claimed chronic fatigue was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  The veteran does not have a bilateral hearing loss 
disability that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

3.  There are no current residuals of a fractured left great 
toe that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a cerebral concussion, including post-
concussive headaches, have not been met since December 24, 
2002, the effective date of service connection. 38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.120, 
4.124a, 4.130, Diagnostic Codes (DCs) 8045, 8100, 9304 
(2006).

5.  The criteria for a separate rating of 20 percent, but no 
higher, for a right shoulder disability have been met since 
December 24, 2002, the effective date of service connection.  
The criteria for a rating in excess of 10 percent for a right 
shoulder disability have otherwise not been met since 
December 24, 2002, the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
DCs 5003, 5201, 5202, 5203 (2006).

6.  The criteria for a rating in excess of 10 percent for a 
left shoulder disability have not been met since December 24, 
2002, the effective date of service connection.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, DCs 5003, 
5201, 5202, 5203 (2006).

7.  The criteria for a compensable disability rating for 
service-connected residuals of a right varicocelectomy have 
not been met since December 24, 2002, the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.115b, DC 7523 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including sensorineural hearing 
loss and arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  


A.  Chronic Fatigue

The veteran's service medical records show that in October 
2000 the veteran reported to sick call with complaints of 
drowsiness.  He described difficulty awaking in the morning 
since he had been prescribed Prednisone for an infection.  
The assessment was drowsiness secondary to Prednisone.  He 
was advised to continue the complete course of medication.  
In March 2001 he complained of fatigue that had persisted for 
the past five months.  He reported that he had begun a new 
shift in October 2000, and that for the past four to five 
months he had only slept between four and five hours per 
night.  He stated that during the week he generally went to 
bed at 2:00 a.m., and awoke at 6:00 a.m.  He stated that on 
the weekends he generally slept between 12 and 13 hours at a 
time.  He denied heavy use of caffeine, depression, or 
suicidal or homicidal ideations.  The assessment was fatigue 
secondary to poor sleep hygiene.  He was advised as to proper 
sleep hygiene and was prescribed medication to assist with 
sleep.  On examination in November 2002, prior to separation 
from service, the veteran complained of frequent trouble 
sleeping.  No sleep or chronic fatigue disorder, however, was 
diagnosed.

On VA examination in December 2002, the veteran reported that 
approximately one year prior to the date of the examination 
he had developed difficulty sleeping more than four to five 
hours per night.  At the time of the examination, the veteran 
was unemployed, which allowed him to occasionally nap during 
the day.  He described his current symptoms as being 
excessively tired during the day.  He related his 
difficulties sleeping to the several surgeries he had had in 
service.  He denied feelings of depression or anhedonia, any 
change in his libido, and suicidal or homicidal ideations.  
No significant anxiety or dysphoria were noted.  The examiner 
determined that there was insufficient evidence to warrant a 
diagnosis of chronic fatigue.

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the Board finds no evidence of current diagnosis of any 
chronic fatigue disability.  Therefore, the claim must be 
denied.  While the veteran has complained of excessive 
daytime sleepiness and trouble sleeping for longer than four 
to five hours per night, it appears that this has been 
attributed to poor sleep hygiene.  At any rate, on VA 
examination in December 2002, the examiner determined that 
there was insufficient evidence to warrant a diagnosis of 
chronic fatigue.  Accordingly, there is no evidence of a 
current disability in this case.

The Board has considered the veteran's claims that he has 
chronic fatigue related to his service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Hearing Loss

The veteran's service medical records show that in January 
2000 he reported a three-week history of cold symptoms and 
complained of popping and decreased hearing in his right ear.  
Physical examination of the ears revealed no abnormalities.  
The assessment was upper respiratory infection.  In February 
2000, the veteran again complained of cold symptoms that had 
persisted for two weeks, which included pain, pressure, 
popping, and a throbbing pulse sound in his ears.  Physical 
examination was unremarkable aside from erythema of the right 
ear, with hyperextension of the tympanic membrane and 
decreased mobility.  The assessment was otitis media of the 
right ear.  In April 2000, the veteran complained of 
decreased hearing and tympanic pressure in his left ear, 
accompanied by symptoms of a sore throat and congestion.  The 
assessment was otitis media of the left ear and upper 
respiratory infection.  In June 2000, the veteran complained 
of decreased hearing and ringing in his ears, bilaterally.  
It was recommended that he undergo a hearing evaluation upon 
his return, although it is unclear from his records where he 
was going and when he would return.  In October 2000, the 
veteran sustained a laceration of his left ear after getting 
hit in the head with a door.  He underwent a CT scan which 
showed possible chronic mastoiditis.  He reported a history 
of frequent childhood ear infections, and several ear 
infections since his entrance into service.  Further 
examination revealed a normal left tympanic membrane and a 
thickened and sclerotic right tympanic membrane.  There was 
probable fluid in the middle ear, and a moderate amount of 
adenoid tissue.  An audiogram conducted at that time revealed 
a conductive hearing loss that was greater in the right ear, 
determined to most probably be due to fluid, although it was 
noted that it could possibly be due to tympanosclerosis.  The 
results of the October 2000 audiogram, in pure tone 
thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
15
15
LEFT
15
15
10
10
5

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 in the left ear.

As the veteran's duties were noted to routinely expose him to 
hazardous noise, he underwent hearing conservation evaluation 
in July 2001.  At that time, the veteran also reported a 
history of frequent noise exposure related to motorcycles.  
His results, in pure tone thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
35
30
25
LEFT
15
15
10
25
15

On follow-up evaluation in August 2001, his results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
30
30
LEFT
15
5
10
25
15

The veteran was counseled regarding his abnormal audiogram 
results.

On evaluation in November 2002, his results, in pure tone 
thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
25
30
LEFT
25
15
10
20
25

On VA examination in December 2002, prior to his separation 
from service, the veteran reported that his military 
occupational specialty was fuel supply specialist, as a 
result of which he was routinely exposed to flight line 
noise.  The veteran reported that although he was on limited 
duty due to a right shoulder injury for some time, he was 
still exposed to flight line noise.  At the time of the 
examination, the veteran complained of a high pitch ringing 
sound that was worse in his left ear than in the right.  He 
reported that the sound began prior to his head injury in 
October 2000.  He stated that his history of recreational 
noise exposure included power tools.  When asked about his 
report of frequent exposure to noise associated with 
motorcycles on evaluation in July 2001, he stated that he had 
reported that motorcycles were a hobby, but he spent more 
time repairing motorcycles than he did riding motorcycles.  

Audiological evaluation results, in pure tone thresholds, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
30
35
LEFT
25
30
30
35
45

The averages were 30 in the right ear and 35 in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  Due to 
the discrepancy between the puretone threshold results and 
the speech recognition scores, the examiner determined that 
the test results were not reliable, and a diagnosis of 
pseudohypacusis was rendered.  The examiner recommended that 
the veteran be reevaluated to determine whether any hearing 
loss was present.  In so recommending, the examiner noted 
that the hearing loss documented on examination in October 
2000 did not suggest a typical noise-induced high frequency 
hearing loss, although the evaluation dated in August 2001 
did raise the possibility of such a loss.  Also of concern 
was the veteran's change of hearing profile from H-1 to H2, 
given that his hearing test results did not appear to meet 
the criteria for profile change.  In this regard, the 
examiner considered it significant that while the veteran 
reported a duty limitation secondary to his hearing, there 
were no entries in his record which suggested that he was 
placed on noise exposure limitations or that the military 
base at which he was stationed was aware of such 
restrictions.  Additionally, given the concerns regarding the 
veteran's history with ear infections and his current test 
results, the examiner determined that a finding of tinnitus 
related to military service was premature.  Significantly, 
the veteran's report of tinnitus did not match what would be 
expected given his history of middle ear problems and a 
possible right conductive component.

The veteran was reevaluated in February 2003.  At that time, 
he reported intermittent high pitched tinnitus that varied in 
pitch, which had been present for the previous two years.  
The veteran related his tinnitus to exposure to noise from 
aircraft on the flight line.  

Audiological evaluation results, in pure tone thresholds, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
15
20
LEFT
10
15
10
15
20

The averages were 18 in the right ear and 15 in the left ear.  
The speech recognition scores were not reported, as the 
results were deemed to be unreliable.  The examiner noted 
that the results obtained on examination in December 2002, of 
speech recognition ability of 94 percent in the right ear and 
of 96 in the left ear, were more reliable.  The veteran's 
hearing sensitivity was found to be within normal limits for 
both ears.  His test results, however, still indicated a 
functional overlay and had poor inter-test reliability.  
Despite poor test reliability, re-evaluation was not 
recommended, as his hearing sensitivity was shown to be at 
least as good as indicated above, which was considered to be 
normal hearing for both ears.  With regard to the veteran's 
complaint of tinnitus, his complaint was regarded with 
skepticism, as the veteran's hearing was found to be within 
normal limits, despite unreliable results.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

In this case, while the veteran had an audiometric threshold 
above 40 decibels at the level of 4000 Hertz on VA 
examination in December 2002, his test results at that time 
were found to be unreliable.  Additionally, while the veteran 
had thresholds for at least three of these frequencies above 
26 decibels on VA examination in December 2002, these results 
were found to be unreliable.  On VA examination in February 
2003, the veteran did not have a threshold of 40 decibels or 
more for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz, nor did he have a threshold for at least three of 
these frequencies above 26 decibels.  Similarly, the speech 
recognition scores which were determined to be reliable were 
94 percent or better.  Thus, the Board finds that his hearing 
loss does not meet the criteria to qualify as a disability 
for VA purposes.  38 C.F.R. § 3.385 (2006).  Most 
importantly, following several findings that were deemed 
inadequate, the final results in the February 2003 VA 
examination were of normal hearing in both ears.  
Accordingly, service connection for bilateral hearing lost is 
not warranted.

The Board emphasizes that Congress specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110 (West 2002).  Hence, in the absence of 
competent evidence that the veteran currently has bilateral 
hearing loss to an extent recognized as a disability under 
the governing regulation, there can be no award of service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
provisions of 38 C.F.R. § 3.385 prohibit the award of service 
connection for hearing loss where audiometric test scores are 
within the established limits.  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and that 
service connection for bilateral hearing loss must be denied.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Residuals of a Fracture of the Left Great Toe

The veteran's service medical records reflect that he 
fractured his left first metatarsophalangeal joint in July 
2000.  On follow up evaluation in August 2000, he reported 
that the pain had mostly resolved.  However, he had 
difficulty bending and lifting his left great toe.  Physical 
examination revealed normal range of motion for the left 
great toe.  There was no evidence of redness, tenderness, or 
swelling.  His pulses and reflexes were present and 
symmetrical.  The veteran's limited profile was continued and 
he was advised to return to sick call if there was a 
worsening of his symptoms.  There is no further record of 
treatment related to the left great toe.  On examination in 
November 2002, prior to his separation from service, the 
veteran denied a history of foot trouble.  Physical 
examination revealed no abnormalities.  As no abnormality was 
found on separation from service, the Board finds that 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  There are no post-service treatment 
records related to the left great toe.  On VA examination in 
December 2002, the veteran reported no complaints regarding 
his left great toe, aside from occasional popping.  He denied 
experiencing pain in his left great toe.  Physical 
examination of the left great toe was unremarkable.  X-ray 
examination of the left foot revealed normal bones and 
joints.  No calcaneal spurring was seen.  The diagnosis was 
fracture of the left great toe, healed.

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the Board finds no competent medical evidence 
demonstrating the presence of any current left great toe 
disability.  Therefore, the claim must be denied.  
Specifically, on VA examination in December 2002, no 
abnormality, including arthritis, of the left great toe was 
found.  

The Board has considered the veteran's claims that he has a 
disability of his left great toe related to his service.  
However, as a layperson, the veteran is not competent to give 
a medical opinion on diagnosis, causation, or aggravation of 
a medical condition.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the ratings initially 
assigned for his disabilities on the original grants of 
service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

A.  Residuals of a Cerebral Concussion

The veteran has been service-connected and awarded a 10 
percent disability rating for the residuals of his in-service 
brain concussion under DC 9304, which pertains to brain 
disease due to trauma.  Under DC 9304, purely subjective 
complaints, such as headache, dizziness, insomnia, etc., are 
rated a maximum of 10 percent.  This 10 percent rating cannot 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under DC 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, DC 8045; 38 C.F.R. 
§ 4.130, DC 9304.

There are no post-service treatment records related to 
headaches or other possible neurological sequelae of his in-
service concussion.  The record reflects that the veteran has 
reported difficulty sleeping, but he has not associated this 
with his headaches or his in-service concussion.  On VA 
neurological examination in January 2003, the veteran 
reported that he had had no seizures, focal neurological 
symptoms, or a change in cognition as a result of his in-
service concussion.  He did complain of headaches, which he 
had also had prior to sustaining the concussion, but which 
were now more frequent, occurring at a rate of two to three 
per month.  He reported that he had not sought treatment for 
headaches during service, and did not miss any assignments 
during service as a result of his headaches.  He described 
his current headaches as generally lasting from 10 to 12 
hours and involving throbbing pain located in the right 
frontal area associated with nausea and photophobia.  He 
stated that the headaches were generally relieved with pain 
medication that he had been prescribed for his shoulder 
disabilities.

Mental status examination revealed an alert and attentive 
fully developed and well-nourished young man who was fully 
oriented with good recall and no aphasia.  His pupils were 
equal and reactive to light.  His visual fields and ocular 
mortality were within normal limits.  There was a mild 
alternating strabismus present that was felt to be most 
probably congenital in nature.  There was no papilledema, 
facial weakness, or sensory loss.  His gag reflex was intact, 
and there was no tongue weakness.  His strength and muscle 
tone in the proximal and distal upper and lower extremities 
was within normal limits and without ataxia.  His gait was 
normal.  Pain, touch, and proprioception were intact, and his 
reflexes were symmetrical and intact.  The diagnosis was 
history of mild cerebral concussion that likely aggravated a 
pre-existing migraine headache disorder.  His neurological 
examination was found to be within normal limits.

The veteran's complaints associated with his service-
connected residuals of a cerebral concussion are purely 
subjective, and include only headaches.  He has been rated 10 
percent disabled under DC 9304.  The evidence does not 
reflect that he has been diagnosed with multi-infarct 
dementia associated with brain trauma.  The veteran has 
reported no change in his cognition and no abnormalities 
associated with his cognition were found on examination in 
January 2003.  Accordingly, DC 9304 cannot serve as a basis 
for an increased rating in this particular case.  38 C.F.R. 
§ 4.130, DC 9304.

Alternatively, as the veteran's service-connected residuals 
of a cerebral concussion are manifested by headaches, the 
Board finds that Diagnostic Code 8100, which pertains to 
migraine headaches, is also applicable.  38 C.F.R. § 4.124a, 
DC 8100.  Under DC 8100, a 10 percent rating is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
warranted for characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  A 
maximum 50 percent rating is warranted for very frequent 
completely prostrating attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.

In this case, the evidence does not indicate that the 
criteria for a rating in excess of 10 percent under DC 8100 
are met.  On VA examination, the veteran described his 
headaches as occurring two to three times per month, and 
generally lasting from 10 to 12 hours.  He described the pain 
associated with his headaches as throbbing, and associated 
with light sensitivity and nausea, and alleviated by pain 
medication originally prescribed for his shoulders.  He 
reported that he had never been incapacitated by his 
headaches to the extent that he was unable to carry out his 
duties.  Additionally, none of the evidence of record 
indicates that the veteran's headaches are manifested by 
prostrating attacks, which is a requirement for a higher 
rating under this diagnostic code.  Because there is no 
evidence of prostrating attacks, the Board finds that DC 8100 
cannot serve as a basis for an increased rating in this case.  
38 C.F.R. § 4.124a, DC 8100.

In sum, the Board finds that the veteran's residuals of a 
cerebral concussion manifested by headaches have warranted no 
more than the current 10 percent rating under DC 9304 since 
December 24, 2002, the effective date of service connection.  
See Fenderson, 12 Vet. App. at 125-26.  His lay report 
regarding the frequency, duration and severity of his 
headaches has been deemed credible, but do not reflect a 
level of disability entitling him to a higher rating.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2006).  As the preponderance of the evidence is 
against the claim for an increased rating, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Right and Left Shoulders

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be analyzed in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2006).  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 (2006) should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2005).  For the purpose of rating disability 
from arthritis, the shoulder is considered a major joint.  
See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

With regard to the left shoulder, the veteran has not been 
shown to have ankylosis of the scapulohumeral articulation.  
Nor is there objective evidence of impairment of the humerus, 
such as loss of the head of the humerus (flail shoulder), 
nonunion of the shoulder (flail joint), fibrous union of the 
humerus, recurrent dislocation of the humerus at the 
scapulohumeral joint, malunion of the humerus, or impairment 
of the clavicle or scapula.  Accordingly, the criteria 
pertaining to those disabilities are not applicable with 
regard to the left shoulder.  38 C.F.R. § 4.71a, DCs 5200, 
5202, 5203 (2006).  

With regard to the right shoulder, the veteran has not been 
shown to have ankylosis of the scapulohumeral articulation.  
Nor is there objective evidence of impairment of the humerus, 
such as loss of the head of the humerus (flail shoulder), 
nonunion of the shoulder (flail joint), fibrous union of the 
humerus malunion of the humerus, or impairment of the 
clavicle or scapula.  Accordingly, the criteria pertaining to 
those disabilities are not applicable with regard to the left 
shoulder.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203.  However, 
there is evidence of recurrent dislocation of the right 
humerus at the scapulohumeral joint, and thus the diagnostic 
criteria pertaining to that disability are applicable in this 
case. 38 C.F.R. § 4.71a, DC 5202.

The veteran has been awarded 10 percent disability ratings 
for each shoulder on the basis of the presence of arthritis.  
The diagnostic criteria pertaining to osteoarthritis are 
applicable where limitation of motion of the shoulder is 
noncompensable.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2006).  
The regulatory criteria set forth in 38 C.F.R. § 4.71a, DC 
5201 (2006) are also applicable.  These criteria provide 
different ratings for the minor arm and the major arm.  The 
veteran has indicated (in various treatment records and on VA 
examination) that he is right-handed; therefore, with respect 
to the right shoulder, the Board will apply the ratings and 
criteria for the major arm under the relevant diagnostic 
codes.

For the major arm, a 20 percent rating is warranted for 
limitation of arm motion to shoulder level; a 30 percent 
rating is warranted for limitation of arm motion to midway 
between the side and shoulder level; and, finally, a maximum 
40 percent rating is warranted for limitation of arm motion 
to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

For the minor arm, a 20 percent rating is warranted for both 
limitation of arm motion to shoulder level and for limitation 
of arm motion to midway between the side and shoulder level, 
and a maximum 30 percent rating is warranted for limitation 
of arm motion to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, DC 5201.

Normal forward flexion of the shoulder is zero to 180 
degrees; abduction is zero to 180 degrees; and internal and 
external rotation is from zero to 90 degrees.  38 C.F.R. § 
4.71a, Plate I (2006).  Forward flexion and abduction to 90 
degrees amounts to "shoulder level."

On VA examination in December 2002, the veteran reported an 
in-service history of three right shoulder surgeries, and 
complained of current pain in both shoulders, more constant 
and severe on the right side than on the left, that worsened 
with reaching overhead.  Physical examination of the right 
shoulder revealed tenderness to palpation anteriorly and 
along the medial scapular border.  Range of motion testing 
revealed abduction to 150 degrees, forward flexion to 150 
degrees, internal rotation to 60 degrees, and external 
rotation to 45 degrees, all of which were noted to correspond 
to his point of onset pain.  His strength and sensation in 
the right shoulder were found to be intact.  Physical 
examination of the left shoulder revealed generalized 
tenderness to palpation without localization extending to the 
medial scapular border.  Range of motion testing revealed 
abduction to 150 degrees, forward flexion to 150 degrees, 
internal rotation to 60 degrees, and external rotation to 60 
degrees, all of which were noted to correspond to his point 
of onset pain.  His strength and sensation in the left 
shoulder were found to be intact.  Treatment records dated in 
May 2003, June 2003, and July 2003 show that the veteran had 
"good" or "full" range of motion of both shoulders; 
precise ranges of motion were not recorded.

Because the veteran's range of motion testing on VA 
examination in December 2002 was better than limited to 
shoulder level (90 degrees), and there are no other treatment 
records which demonstrate limitation of motion of either arm 
to shoulder level (90 degrees), the Board finds that a rating 
higher than 10 percent is not warranted for either shoulder 
under this diagnostic code.  Even considering the effects of 
pain on use, the evidence does not show that the either arm 
is limited in motion to shoulder-level, and thus the 
requirements for a rating higher than 10 percent for 
functional limitation are not met.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Because there are no other diagnostic codes applicable to the 
veteran's left shoulder disability, the Board finds that the 
veteran has not been entitled to a rating in excess of 10 
percent since December 24, 2002, for X-ray evidence of 
arthritis with a noncompensable level of limitation of 
motion.

The remaining question before the Board is thus whether the 
veteran is entitled to a rating higher than 10 percent for 
his right shoulder disability under the remaining applicable 
diagnostic code, DC 5202.  Under DC 5202, a 20 percent rating 
is warranted for infrequent episodes of dislocation and 
guarding of movement only at shoulder level.  A 30 percent 
rating is warranted for frequent episodes and guarding of all 
arm movements, if the major arm is affected.  A 50 percent 
rating is warranted for fibrous union of the major humerus; a 
60 percent rating is warranted for nonunion (false flail 
joint) of the major humerus; and, finally, an 80 percent 
evaluation for loss of the head of the major humerus (flail 
shoulder).  38 C.F.R. Part 4, DC 5202.

The veteran's service medical records demonstrate 
"persistent instability" of the right shoulder.  Post-
service treatment records dated in May 2003 show that the 
veteran's right shoulder dramatically subluxed inferiorly 
with his demonstration, and subluxed posteriorly to a lesser 
degree, resulting in several shoulder dislocations.  Because 
the veteran's right shoulder has been shown to dislocate on 
several occasions and to be "persistently" unstable, but he 
has not been shown to guard all right arm movements, as noted 
by his better-than-shoulder-level range of motion on post-
service testing, the Board finds that the veteran is entitled 
to a 20 percent rating for his right shoulder disability 
under DC 5202, but no higher, since December 24, 2002, the 
effective date of service connection.  This rating, which is 
not predicated upon limitation of motion, is separate from 
and in addition to the 10 percent rating the veteran has 
already been awarded for arthritis under the diagnostic 
criteria pertaining to arthritis.  See 38 C.F.R. §§ 4.14,  
4.71a, DC 5010, Note 1; VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. 
App. 259 (1994).    

The Board has considered whether, under Fenderson, a higher 
rating might be warranted for any period of time during the 
pendency of this appeal.  Fenderson, 12 Vet. App. at 125-26.  
However, the weight of the credible evidence demonstrates 
that a rating in excess of 10 percent for the veteran's left 
shoulder arthritis has not been warranted since December 24, 
2002, the effective date of service connection.  The Board 
has also considered whether, under Fenderson, a higher rating 
for the right shoulder might be warranted for any period of 
time during the pendency of this appeal.  However, the Board 
finds that a staged rating is not warranted for the right 
shoulder, as the Board has found that the veteran's right 
shoulder has warranted no more than a 10 percent rating for 
arthritis and a 20 percent rating for recurrent dislocation 
since December 24, 2002, the effective date of service 
connection.  The "benefit-of-the-doubt" rule is has been 
considered in making this decision.

C.  Residuals of Right Varicocelectomy

Where the veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2006).

In this case, the veteran has undergone a right 
varicocelectomy in effort to alleviate complaints of 
persistent acute onset right testicular pain related to a 
varicocele.  The RO rated the residuals of his right 
varicocelectomy, by analogy, under DC 7523.  While no 
diagnostic code specifically addresses "residuals of a 
varicocelectomy," DC 7523 does address the condition of the 
testicles, which is precisely related to the symptomatology 
described by the veteran.  The Board can identify no more 
appropriate diagnostic code and the veteran has not 
identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  Accordingly, the Board will proceed with an analysis 
of the veteran's disability under this diagnostic code.

Under DC 7523, complete atrophy of one testicle warrants a 
noncompensable rating.  Complete atrophy of both testicles 
warrants a 20 percent rating, with consideration for special 
monthly compensation.  38 C.F.R. § 4.115(b) (2006).

On VA examination in December 2002, the veteran had 
bilaterally descended testes that were normal in echo texture 
and were smooth.  The testes were noted to be somewhat small, 
but there was no evidence of atrophy.  Given that the 
examination was conducted just three weeks after the 
varicocelectomy was performed, the examiner noted that it was 
too early to determine what the sequelae of the procedure may 
eventually entail.  

Post-service treatment records dated in February 2003 show 
that the veteran was seen for complaints of mild right 
testicular pain.  Physical examination revealed a well-healed 
incision, no hernia, and normal testicles.  It was felt that 
he might have an infection, and he was prescribed 
antibiotics.  In April 2003, he complained of intermittent 
testicular pain, particularly after sexual intercourse.  
Physical examination revealed a tender right testicle, but no 
masses or hernia were appreciated.  In July 2003, the veteran 
again complained of right testicular pain.  Physical 
examination revealed no redness or testicular torsion.  He 
was advised about scrotal support.

While the veteran in this case has continued to complain of 
right testicular pain, there is no evidence of atrophy of the 
testicles, or any other sequelae aside from pain related to 
the varicocelectomy.  Accordingly, a compensable rating under 
DC 7523 has not been warranted since December 24, 2002, the 
effective date of service connection.  See Fenderson, 12 Vet. 
App. at 125-26.  

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004; and rating 
decisions in January and February 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for chronic fatigue is denied.

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a fractured left great 
toe is denied.

An initial rating in excess of 10 percent for residuals of a 
cerebral concussion, including post-concussive headaches, is 
denied.

An initial rating in excess of 10 percent for a right 
shoulder disability based upon arthritis is denied, however a 
separate rating of 20 percent, but no higher, for a right 
shoulder disability based upon recurrent dislocation is 
granted, from December 24, 2002, the effective date of 
service connection. 

An initial rating in excess of 10 percent for a left shoulder 
disability is denied.

A compensable initial rating for the residuals of a right 
varicocelectomy is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


